Citation Nr: 0534425	
Decision Date: 12/21/05    Archive Date: 12/30/05

DOCKET NO.  03-25 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Legal entitlement to death pension.

3.  Entitlement to a compensable evaluation for a shrapnel 
wound scar of the right leg, for purposes of accrued 
benefits.

4.  Entitlement to service connection for ischemic heart 
disease, for purposes of accrued benefits.  


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served from October 1941 to April 1942 with the 
Philippine Commonwealth Army, and from April 1945 to June 
1946 with the Regular Philippine Army.  He died in August 
2001.  The appellant seeks benefits as the surviving spouse.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Manila, the Republic of the Philippines (RO), which denied a 
compensable evaluation for a shrapnel wound scar and service 
connection for ischemic heart disease, each for purposes of 
accrued benefits.  These claims had been pending at the time 
of the veteran's death.  

This case is also on appeal from a July 2002 rating decision 
that denied service connection for the cause of the veteran's 
death.  A July 2003 statement of the case addressed the issue 
of legal entitlement to non-service-connected death pension 
benefits.  

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in October 2004, it was remanded for 
additional development.  The case is now before the Board for 
final appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained and 
the appellant has received the required notice.

2.  The veteran died on August [redacted], 2001; his certificate of 
death provides that the immediate cause of death was fatal 
arrythmia secondary to sepsis secondary to a) pneumonia, high 
risk status-post tracheotomy; b) decubitus ulcer, sacral 
area; other significant conditions contributing to death were 
cerebellar hemisphere mass right with obstructive 
hydrocephalus PIB IV.  

3.  At the time of the veteran's death, service connection 
had been established for a scar, shrapnel wound, right leg, 
evaluated as non-compensably disabling.

4.  The competent medical evidence does not indicate that the 
veteran's fatal arrythmia secondary to sepsis secondary to a) 
pneumonia, high risk status-post tracheotomy; b) decubitus 
ulcer, sacral area, or the cerebellar hemisphere mass with 
obstructive hydrocephalus, were related to active duty.

5.  The service department has certified that the appellant's 
spouse had service from October 1941 to April 1942 with the 
Philippine Commonwealth Army, and from April 1945 to June 
1946 with the Regular Philippine Army.

6.  The competent medical evidence dated during the period 
under consideration does not address the veteran's service-
connected right leg shrapnel wound scar.

7.  The competent medical evidence does not demonstrate that 
the veteran's ischemic heart disease is related to active 
duty, or was manifest within one year of service.  


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1310, 5102, 5103, 5103A & 
5107 (West 2002); 38 C.F.R. § 3.312 (2005).

2.  The requirements of basic eligibility for VA death 
benefits based on qualifying service by the appellant's 
spouse have not been met.  38 U.S.C.A. §§ 101(2), 107 (West 
2002); 38 C.F.R. §§ 3.40, 3.203 (2005).

3.  The requirements for a compensable evaluation for a 
shrapnel wound scar of the right leg, for purposes of accrued 
benefits, have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107, 5121 (West 2002); 38 C.F.R. §§ 3.1000, 
4.1, 4.2, 4.7, 4.10, 4.124a, Diagnostic Code 8517 (2005).

4.  Service connection for ischemic heart disease, for 
purposes of accrued benefits, is not warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5102, 5103, 5103A, 5107, 5121 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in September 2001, 
August 2003 and April 2005; rating decisions in July 2002; 
and a statement of the case in July 2003.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of that claim by the RO 
subsequent to receipt of the required notice.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Thus, VA has 
satisfied its duty to notify the appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA attempted to provide a VA prisoner of war (POW) 
examination of the veteran in April 2001.  However, the 
veteran was unable to attend the examination as he was 
hospitalized at the time.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

With respect to each of the issues on appeal, discussed in 
detail below, the Board observes that the record before it 
contains service medical records and post-service medical 
records, which will be addressed as pertinent.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) (a discussion of 
all evidence by the Board is not required when the Board has 
supported its decision with thorough reasons and bases 
regarding the relevant evidence).

As set forth above, at the time of his death the veteran had 
a pending claim for a compensable evaluation for a shrapnel 
wound scar and service connection for ischemic heart disease.  
As a matter of law, veterans' claims do not survive their 
deaths.  Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  The 
provisions of 38 U.S.C.A. § 5121, however, provides that for 
deaths occurring before December 16, 2003, periodic monetary 
benefits to which a veteran was entitled on the basis of 
evidence in the file at date of death, and due and unpaid for 
a period of not more than two years prior to death, may be 
paid to a surviving spouse.  In this case, as the veteran's 
claims were pending at the time of his death, their merits 
will be addressed.

Entitlement to service connection for the cause of the 
veteran's death.

The appellant contends that the veteran's death was related 
to his service.  She also points out that the veteran had 
been treated during his life for ulcers, and that ulcers and 
pneumonia caused his death.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause of death or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it must contribute substantially or materially; it is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Service-connected diseases or injuries involving 
active processes affecting vital organs should receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  There are 
primary causes of death which by their very nature are so 
overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312.

A veteran who was a former POW, and was interned or detained 
for not less than 30 days, shall be service connected for 
certain diseases specific as to former POWs which manifest to 
a degree of 10 percent or more at any time after discharge, 
even though there is no record of such disease during 
service.  38 U.S.C.A. § 1112.  Effective October 7, 2004, the 
disease processes that are afforded this presumption include 
atherosclerotic heart disease and its complications including 
myocardial infarction.  69 Fed. Reg. 60083-90 (Oct. 7, 2004) 
(codified at 38 C.F.R. § 3.309).

The service department did not certify the veteran as a POW.  
On two affidavits he made in 1945, and in recent 
correspondence to VA, he asserted that he had been a POW from 
April 9-14, 1942.  Accordingly, the Board finds that if the 
veteran was detained by the enemy, that such detention was 
for less than 30 days.  Therefore, the veteran does not meet 
the criteria to be considered a POW for VA purposes and the 
presumptions set forth at 38 U.S.C.A. § 1112 and 38 C.F.R. § 
3.309 do not apply.  

The veteran died on August [redacted], 2001.  His certificate of death 
provides that the immediate cause of death was fatal 
arrythmia secondary to sepsis secondary to a) pneumonia, high 
risk status-post tracheotomy; b) decubitus ulcer, sacral 
area.  Other significant conditions contributing to death 
were cerebellar hemisphere mass right with obstructive 
hydrocephalus PIB IV.  At the time of his death, service 
connection had been established for a scar, shrapnel wound, 
right leg, evaluated as non-compensable.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
appellant's claim for service connection for the cause of the 
veteran's death.  

In so finding, the Board first observes that there is no 
medical evidence linking the veteran's sole service-connected 
disability, shrapnel wound scar of the right leg, to his 
death.  Furthermore, there is no competent medical evidence 
linking those conditions listed on the death certificate as 
principal or contributory causes of death to the veteran's 
service.

The Board also observes that the veteran's service medical 
records are negative for ulcers.  The service medical records 
show that he had pneumonia, which resolved with treatment.    

The decades-long interval between the veteran's death (noted 
to be related to pneumonia) and his in-service resolved 
pneumonia significantly weigh against the appellant's claim.  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has determined that a significant lapse in 
time between service and post-service medical treatment may 
be considered as part of the analysis of a service connection 
claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).

Private and VA post-service medical records show diagnoses of 
duodenal and gastric ulcers in 1971, 1991 and 2000; diagnoses 
of atherosclerotic heart disease and hypertensive 
atherosclerotic heart disease in 1999; and evidence of 
myocardial ischemia in 2001.  The veteran's terminal 
hospitalization show that he underwent cardiac treatment.  
These medical records do not relate that the veteran's 
conditions began during service, or in any way link these 
conditions to his service. 

The Board recognizes the appellant's assertion that the 
veteran's fatal heart disease was the result of his service, 
or pneumonia or ulcers during service.  Lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  See Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  As a layperson, however, 
the appellant is not competent to provide an opinion 
requiring medical knowledge, such as those relating to 
causation or etiology.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  As a result, her own assertions do not constitute 
competent medical evidence that the veteran's death was 
related to his service.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Legal entitlement to death pension.

The surviving spouse of a veteran is entitled to receive VA 
improved death pension benefits if the veteran had qualifying 
service under 38 U.S.C.A. § 1521(j) (West 2002).  The term 
veteran means a person who served in the active military, 
naval, or air service, and who was discharged or released 
therefrom under conditions other than dishonorable.  38 
U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2005).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
including organized guerilla forces under commanders 
appointed, designated, or subsequently recognized by the 
Commander in Chief, Southwest Pacific Area, or other 
competent authority in the Army of the United States, shall 
not be deemed to have been active military, naval, or air 
service for the purposes of any law of the United States 
conferring rights, privileges, or benefits upon any person by 
reason of the service of such person or the service of any 
other person in the Armed Forces, except benefits under 
contracts of National Service Life Insurance entered into 
before February 18, 1946; chapter 10 of title 37; and 
chapters 11 and 13 of this title.  See 38 U.S.C.A. § 107(a) 
(West 2002).  See also Cacalda v. Brown, 9 Vet. App. 261, 264 
(1996).  The statutes relating to VA pension benefits are 
found in 38 U.S.C. Chapter 15.  As the pension statutes are 
not found in 38 U.S.C. Chapter 11 or 38 U.S.C. Chapter 13, 
the appellant's spouse's service does not constitute 
qualifying service for that benefit.

The Court has held that "VA is prohibited from finding, on 
any basis other than a service department document, which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the U.S. 
Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992); see also Venturella v. Gober, 10 Vet. App. 340, 341- 
42 (1997) (embracing the holding in Duro).  Further, "service 
department findings are binding on VA for purposes of 
establishing service in the U.S. Armed forces."  Duro and 
Venturella, both supra; see also Dacoron v. Brown, 4 Vet. 
App. 115, 120 (1993).

In 1961, the service department provided verification 
(USARCEN Form 632) of the veteran's military service.  His 
verified service was shown to be from October 1941 to April 
1942 with the Philippine Commonwealth Army, and from April 
1945 to June 1946 with the Regular Philippine Army. 

Under 38 U.S.C. § 107(a), the veteran's recognized service 
falls into the service period that has been deemed not to be 
active military service for the purpose of establishing 
entitlement to VA pension benefits, and therefore his service 
does not entitle the appellant to non-service-connected death 
pension benefits.  Cacalda at 264, supra.  Thus, there is no 
legal basis on which the appellant's claim for death pension 
benefits can be based.  The Board is bound by 38 U.S.C.A. § 
107(a), and therefore has no choice but to deny the 
appellant's death pension claim.  See 38 U.S.C.A. §§ 501(a), 
7104(c) (West 2002); 38 C.F.R. § 19.5 (2005).  

In a case where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  As the law, and not the evidence, is 
dispositive in this claim, the appeal is denied due to the 
absence of legal merit.

Entitlement to a compensable evaluation for a shrapnel wound 
scar of the right leg, for purposes of accrued benefits.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical history and findings 
pertaining to the disability at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his or her ability to function 
under the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
appellant's claim for a compensable evaluation for a shrapnel 
wound scar of the right leg, for purposes of accrued 
benefits.  The claims file includes numerous medical records 
regarding treatment of a number of conditions.  The medical 
records dated during the period under consideration, however, 
do not address the shrapnel wound scar of the right leg.  As 
there are no findings with respect to this disability, the 
Board concludes that the record cannot demonstrate 
entitlement to a compensable evaluation under the provisions 
of the Rating Schedule.  See 38 C.F.R. § 4.118, Schedule of 
ratings - skin (2005).  

Entitlement to service connection for ischemic heart disease, 
for purposes of accrued benefits.  

A claimant with active service may be granted service 
connection for disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu, supra.

Certain chronic diseases, including cardiovascular disease, 
may be presumed to have incurred during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

As noted above in the discussion of the claim for service 
connection for the cause of the veteran's death, the veteran 
was not a POW for VA purposes and the presumptions set forth 
at 38 U.S.C.A. § 1112 and 38 C.F.R. § 3.309 do not apply.  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
appellant's claim for service connection for ischemic heart 
disease, for purposes of accrued benefits, on either a direct 
basis or on a presumptive basis as a chronic disease.  

In so finding, the Board observes that the veteran's service 
medical records are negative for complaints, symptoms, 
findings, or diagnoses related to heart disease.  The 
veteran's post-service medical records are negative for 
pertinent complaints, symptoms, findings or diagnoses within 
one year of his death.  Thus, presumptive service connection 
for ischemic heart disease as a chronic disease is not 
warranted.  38 C.F.R. §§ 3.307, 3.309.

Moreover, the veteran's heart disease was now shown until 
decades after his service.  The Federal Circuit has 
determined that a significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim.  See generally 
Maxson, supra.  Thus, direct service connection for ischemic 
heart disease is not warranted.  38 C.F.R. §§ 3.303 and 
3.304.

The Board recognizes the appellant's assertion that the 
veteran had ischemic heart disease as a result of his 
service.  The appellant is not competent to provide an 
opinion requiring medical knowledge, such as those relating 
to causation or etiology.  Espiritu, supra.  As a result, her 
own assertions do not constitute competent medical evidence 
that the veteran's ischemic heart disease was related to his 
service.

The Board finds that the evidence does not show the ischemic 
heart disease was incurred in or aggravated by service.  The 
preponderance of the evidence is against the claim for 
service connection for ischemic heart disease and that claim 
is denied.






	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for the cause of the veteran's death is 
denied.  

Legal entitlement to death pension is denied.

A compensable evaluation for a shrapnel wound scar of the 
right leg, for purposes of accrued benefits, is denied.

Service connection for ischemic heart disease, for purposes 
of accrued benefits, is denied.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


